


Exhibit 10.52
PERRIGO COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company 2008 Long-Term Incentive Plan)
TO:        
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”),
effective as of ______________________ (the “Grant Date”). This Award consists
of service-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the third anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company's consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of Involuntary Termination for
Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control of the Company while you are employed
by or otherwise providing service to the Company, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to the
date of such Change in Control shall become fully vested on




--------------------------------------------------------------------------------




such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in the Employee's name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company's general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee's Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.
(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.
(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee's outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.




--------------------------------------------------------------------------------






SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities




--------------------------------------------------------------------------------




exchange or similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient's country may have different data privacy laws and protections
than your country; (d) waive any data privacy rights you may have with respect
to the data; and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting




--------------------------------------------------------------------------------




restatement due to material noncompliance with any financial reporting
requirement under the securities laws, then (a) if your incentive or
equity-based compensation is subject to automatic forfeiture due to such
misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of 2002,
or (b) the Committee determines you either knowingly engaged in or failed to
prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.


****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,




Judy L. Brown
Executive Vice President & Chief Financial Officer




--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF RECEIPT
I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan. I further agree that all
decisions and determinations of the Committee (or Chief Executive Officer, if
applicable) shall be final and binding.
Date: ____________________        _____________________________________________






--------------------------------------------------------------------------------






PERRIGO COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company 2008 Long-Term Incentive Plan)
TO:        
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”),
effective as of ______________________ (the “Grant Date”). This Award consists
of service-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the second anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company's consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of Involuntary Termination for
Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control of the Company while you are employed
by or otherwise providing service to the Company, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to the
date of such Change in Control shall become fully vested on




--------------------------------------------------------------------------------




such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in the Employee's name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company's general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee's Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.


(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.


(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee's outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.






--------------------------------------------------------------------------------






SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities




--------------------------------------------------------------------------------




exchange or similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient's country may have different data privacy laws and protections
than your country; (d) waive any data privacy rights you may have with respect
to the data; and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.


2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting




--------------------------------------------------------------------------------




restatement due to material noncompliance with any financial reporting
requirement under the securities laws, then (a) if your incentive or
equity-based compensation is subject to automatic forfeiture due to such
misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of 2002,
or (b) the Committee determines you either knowingly engaged in or failed to
prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.


****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,


    
Judy L. Brown
Executive Vice President & Chief Financial Officer




--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF RECEIPT
I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan. I further agree that all
decisions and determinations of the Committee (or Chief Executive Officer, if
applicable) shall be final and binding.
Date: ____________________        _____________________________________________




--------------------------------------------------------------------------------






PERRIGO COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
SERVICE-BASED VESTING
FOR APPROVED SECTION 102 AWARDS
(Under the Perrigo Company 2008 Long-Term Incentive Plan)


TO:    


RE:    Notice of Restricted Stock Unit Award (Service-Based)




This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”) and
the Section 102 Program established under Section 15(n) of the Plan, effective
as of ____________ (the “Grant Date”). This Award consists of restricted stock
units with service-based vesting. The terms and conditions of this incentive are
set forth in the remainder of this agreement (the “Agreement”). The capitalized
terms that are not otherwise defined in this Agreement shall have the meanings
ascribed to such terms under the Plan and/or Section 102 Program.


SECTION 1


Restricted Stock Units - Service-Based Vesting


1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number of » restricted
stock units (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle
you to one share of Common Stock on the RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.


1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest if the Employee continues in the service of
the Company from the Grant Date through the third anniversary of the Grant Date
(the “RSU Vesting Date”). Except as provided in Section 1.3, if the Employee's
Termination Date occurs prior to the RSU Vesting Date, the Restricted Stock
Units awarded under Section 1.1 shall be permanently forfeited on the Employee's
Termination Date.


1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:


(a)    If the Employee's Termination Date occurs by reason of death, Disability
or Retirement with the Company's consent, any Restricted Stock Units awarded
under Section 1.1 that have not vested prior to such Termination Date shall
become fully vested.


(b)    If your Termination Date occurs by reason of Involuntary Termination for
Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.


(c)    In the event of a Change in Control of the Company while you are employed
by or otherwise providing service to the Company, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to the
date of such Change in Control shall become fully vested on such date.


1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date with respect to Restricted Stock Units awarded in Section 1.1,
the Company shall transfer to Employee one share of Common Stock for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to the
Employee to the extent necessary to satisfy withholding taxes due by reason of
the vesting of the Restricted Stock Units, in accordance with Section 3.6. The
Employee shall have no rights as a stockholder with respect to the Restricted
Stock Units awarded hereunder prior to the date of issuance to Employee of a
certificate or certificates for such shares. Notwithstanding the foregoing, the
Committee, in its sole discretion, may elect to settle Restricted Stock Units in
cash based on the fair market value of the Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in the Employee's name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company's general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee's Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.


(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.


(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee's outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.
1.5    Application of Section 102 Program. The Company, in its discretion and
after consultation with its tax advisors, may provide that the Restricted Stock
Units awarded under this Agreement shall be subject to the provisions of the
Section 102 Program, in which case the provisions of Section 2 of this Agreement
shall also apply to the Restricted Stock Units awarded under Section 1.1.






--------------------------------------------------------------------------------






SECTION 2


Section 102 Plan and Trust


The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Restricted Stock Units awarded under this
Agreement. If the Company determines that this Award may qualify as an Approved
102 Award under Section 1.5, then it shall be designated as a Capital Gain Award
within the meaning of the Section 102 Program. The following additional rules
shall apply to the Award:


(a)    The shares underlying the Award will be deposited in a Trust. Tamir
Fishman 2004 Ltd., or its duly appointed successor, shall be the Trustee of the
Trust. All fees and commissions relating to the sale, transfer or release of
shares from the Trust shall be paid by the Employee.


(b)    To obtain Section 102 tax treatment, the Employee shall not sell or
release from the Trust any shares subject to this Award until the lapse of the
minimum required holding period under Section 102 (“Holding Period”). If any
such sale or release occurs during the Holding Period, the sanctions under
Section 102 and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Employee.


(c)    Prior to any distribution or release of shares from the Trust, the
Employee shall be required to remit to the Trustee funds sufficient to cover
applicable withholding taxes, plus any commissions and fees relating to the sale
or release of shares. Alternatively, the Employee may request that the Trustee
sell sufficient shares to cover applicable withholding taxes, plus any
commissions and fees relating to the sale or release. The Employee may request
that shares in excess of any shares sold to cover withholding taxes, fees and
commissions be transferred to the Employee, or the Employee may advise the
Trustee to sell such shares and transfer the net proceeds to the Employee.


(d)    By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.




--------------------------------------------------------------------------------








SECTION 3


General Terms and Conditions


3.1    Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. As long as the
Award and/or shares issued on settlement of this Award are held by the Trustee,
all of your rights over the shares are personal, can not be transferred,
assigned, pledged, mortgaged, or given as collateral and no right with respect
to them maybe given to any third party whatsoever, other than by will or laws of
descent and distribution.


3.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU prior
to the date of issuance to you of a certificate or certificates for such shares,
subject to the provisions of Section 102 and the rules and regulations
promulgated thereunder.


3.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


3.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be payable only in accordance with the applicable terms of the Plan. The
Plan contains certain definitions, restrictions, limitations and other terms and
conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART
OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.


3.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


3.6    Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of applicable withholding taxes to
the Company by the date the Company is required to pay such withholding to the
appropriate taxing authority (or such earlier date that the Company may specify
to assist it in timely meeting its withholding obligations), the Company shall
have the unilateral right to withhold Common Stock relating to this Award in the
amount it determines is sufficient to satisfy the minimum tax withholding
required by law. Furthermore, the Employee hereby agrees to indemnify the
Company and/or its Affiliates and/or the Trustee and hold them harmless against
and from any and all liability for any such tax or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Employee. The
Employee will not be entitled to receive from the Company and/or the Trustee any
shares of Common Stock hereunder prior to the full payment of the Employee's tax
liabilities relating to this Award. For the avoidance of doubt, neither the
Company nor the Trustee will be required to release any share certificate to the
Employee until all payments required to be made by the Employee have been fully
satisfied.


3.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


3.8    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting or exercise of the Award may be
deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient's country may have different data privacy laws
and protections than your country; (d) waive any data privacy rights you may
have with respect to the data; and (e) authorize the Company, its subsidiaries
and its agents, to store and transmit such information in electronic form.


3.9 Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


3.10 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.


3.11 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.


****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.


Very truly yours,


                    
Judy L. Brown
Executive Vice President & Chief Financial Officer




--------------------------------------------------------------------------------








ACKNOWLEDGMENT OF RECEIPT




I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan.










Date: _____________________     _____________________________________________
            




